—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered September 11, 1991, convicting him of criminal *721sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was prejudiced by the prosecutor’s summation is unpreserved for appellate review (see, People v Medina, 53 NY2d 951; People v Burrell, 178 AD2d 422; People v Bryant, 163 AD2d 406; People v Bruen, 136 AD2d 648). In any event, we find that the prosecutor’s summation did not deprive the defendant of a fair trial (see, People v Roopchand, 107 AD2d 35, affd 65 NY2d 837).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Sullivan, Eiber and Pizzuto, JJ., concur.